DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
2.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: For example, claims 1, 11, 19 recite “a plurality of semiconductor dies stacked” which is supported in [0032] as item 122. Further, [0039] the same item 122 has been identified as “magnetic carrier”. Furthermore, [0045] the same item 122 has been identified as “integrated circuit layer”. As noted, the scope was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claim Rejections - 35 USC § 112(b) or 35 USC § 112 (pre-AIA ), second paragraph
3.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for ambiguity of the scope of the claims.
4.	Claims 1, 11, and 19 are indefinite in scope because the preamble, e.g. claim 1, specifies “a plurality of semiconductor dies stacked” which is supported in [0032] as item 122. Claim 11 also claims “a plurality of semiconductor dies stacked” as item 122, [0032] and “an integrated circuit layer” as item 122, [0045]. Similarly to claim 19. Therefore, it is unclear whether the “plurality of semiconductor dies stacked” is the same as the “integrated circuit layer” or whether they are separate components or structures. 

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
6.	Claims 1-3, 5-6, 19 is/are rejected under 35 U.S.C. 103, as being un-patentable over Katti et al. US 2016/0329271 A1.  

With respect to claims 1, 19, Katti discloses: a semiconductor device (as the one in fig. 2), comprising: 
-a substrate (item 32, fig. 2); 
-and a plurality of semiconductor dies stacked (item 38, fig. 2) on the substrate with a stepped offset from each other (as seen in the structure of fig. 2, [0052], indicates that IC dies 38 are laterally offset from one another in at least two directions (e.g., the x-axis and y-axis directions as shown), each semiconductor die comprising: 
-a group of die bond pads (item 42, fig. 2, [0054]) on a first surface of the die, and 
-a ferromagnetic layer (such as item 54, fig. 2) on a second surface of the die. 

However, in other embodiments (see the embodiment of FIG. 1, [0042]) Katti indicates that the thermally conductive materials included in contour support 14 may be selected so that the thermally conductive materials possess good CTE compatibility with adjacent components so that any mechanical stress generated as a result of CTE mismatches is within tolerable limits.
Therefore, to reduce warpage and improve reliability, thermal conductivity, and heat transfer efficiency of the multichip modules it would have been obvious to one of ordinary skill in the art at the time of invention to use the stacked integrated circuit system as taught by Katti. In addition to the benefit of reducing space, these designs may also realize higher speeds because interconnects between circuit components may be shorter. 

With respect to claim 2, Katti discloses the semiconductor device of claim 1, wherein the ferromagnetic layer of each die in the plurality of semiconductor dies is a continuous planar layer. This limitation would read through [0050], wherein is disclosed that each support plate of support plates 54 is substantially planar in shape.

With respect to claim 3, Katti discloses the semiconductor device of claim 1, wherein the ferromagnetic layer of each die in the plurality of semiconductor dies is patterned to include voids. This limitation would read through [0051], wherein is disclosed that support plates 54 are configured in a staggered arrangement with support frames 55 providing space between adjacent plates 54 to receive a corresponding IC die of IC dies 38.

With respect to claim 5, Katti discloses the semiconductor device of claim 1, wherein the ferromagnetic layer of each die in the plurality of semiconductor dies comprises one of iron, steel, stainless steel, nickel, cobalt and graphene. This limitation would read through [0043], wherein is disclosed that support plate 26 may include materials that have EM shielding properties including, for example, nickel/iron, nickel/iron/molybdenum, alloys of nickel/iron or nickel/iron/molybdenum, or the like. 

With respect to claim 6, Katti discloses the semiconductor device of claim 1, further comprising a plurality of die attach film layers (item 42, fig. 2) for adhering the plurality of dies (38) to each other and the substrate (32).

7.	Claim 4 is/are rejected under 35 U.S.C. 103, as being un-patentable over Katti et al. US 2016/0329271 A1, in view Yamada, US 2015/0279791 A1.   

With respect to claim 4, Katti discloses the semiconductor device of claim 1, above.
	Katti appears to not disclose “wherein the ferromagnetic layer of each die in the plurality of semiconductor dies is 1 micron to 2 micron thick”.  
In view of [0043] of Yamada, wherein is disclosed the magnetic layer 21 may be 1.0 .mu.m thick, too. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the ferromagnetic layer of Katti with the feature as taught by Yamada, in a manner to be small enough to be incorporated into a semiconductor package, to form a switching power supply, such as mobile telephones, tablet terminals and notebook-type personal computers (notebook PCs).

Allowable Subject Matter
Claims 7-10, 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 11-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILNER JEAN BAPTISTE whose telephone number is (571)270-7394.  The examiner can normally be reached on M-T 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/W.J/Examiner, Art Unit 2899                                                                                                                                                                                                        /DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899